Title: To Alexander Hamilton from Nathan Rice, 29 April 1799
From: Rice, Nathan
To: Hamilton, Alexander


My General
Boston April 29th 1799

Mr Duncan, my Pay Master was unable to compleat his bond in season for this days mail, I enclose it now for tomorrows, to be submitted to the Secretary at war. I requested in a former letter your directions respecting the Person to whom his bond was to be given, but have not had the honor of receiving your answer thereto.
In your favour of the 15th you constitute me the judge of the sufficiency of the sureties & wish my opinion of those named in his bond. The first is his Father, an officer in the customs, & a respectable Character. The other, Mr. West is reputed a worthy man, of handsome property, who keeps a large bookstore, & carries on the bookbinding business very extensively. I should not hesitate, to receive them as sureties for that sum, in any private concern of my own. The Bond is drawn in my favour, if it is improper, please to let it be returned with your directions on the subject. A compliance therewith, shall be instantly had by
Sir your very respectfull Servant
N: Rice
